                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CALEB AVERY T’BEAR,                              Case No.17-cv-00796-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: DEFENDANT’S MOTION
                                                 v.                                         FOR SUMMARY JUDGMENT ON
                                   9
                                                                                            COUNTERCLAIMS
                                  10       BARRY FORMAN,
                                                                                            Re: Dkt. No. 99
                                                        Defendant.
                                  11

                                  12          Plaintiff Caleb Avery t’Bear sued Defendant Barry Forman in California state court for
Northern District of California
 United States District Court




                                  13   breach of fiduciary duty, declaratory relief, and an accounting arising out of a failed business

                                  14   venture.1 (Dkt. No. 1-1.)2 Defendant removed the action to this Court pursuant to 28 U.S.C. §

                                  15   1441(b), based on diversity jurisdiction under 28 U.S.C. § 1332. (Dkt. No. 1 at ¶ 4.) Defendant

                                  16   subsequently brought counterclaims for breach of loan agreements, rescission, and in the

                                  17   alternative, equitable relief. (Dkt. No. 84.) On February 6, 2019, this Court granted Defendant’s

                                  18   motion for summary judgment on Plaintiff’s complaint, denied in part and deferred in part pending

                                  19   supplemental briefing Defendant’s motion for summary judgment on Defendant’s counterclaims,

                                  20   denied Plaintiff’s cross motion for summary judgment on Defendant’s counterclaims, denied

                                  21   Defendant’s motion for sanctions, and denied Plaintiff’s motion for leave to amend. (Dkt. No.

                                  22   142.) Now pending before the Court is the deferred part of Defendant’s motion for summary

                                  23   judgment on Defendant’s counterclaims. (Dkt. No. 99.) After consideration of Defendant’s

                                  24   supplemental briefing, the Court GRANTS Defendant’s motion.

                                  25          The factual background of this case is discussed in detail in the Court’s February 6, 2019

                                  26
                                       1
                                  27     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 4 & 8.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   order. (See Dkt. No. 142 at 2-12.) The Court incorporates that background here.

                                   2                                               DISCUSSION

                                   3           Defendant moves for summary judgment on his counterclaims for: (1) breach of 33

                                   4   promissory notes and loan agreements; and (2) declaratory relief (rescission). Defendant also

                                   5   seeks injunctive relief prohibiting Plaintiff from conveying his interest in any FairWay-related

                                   6   entity, the FairWay IP, and his general assets until Plaintiff “has satisfied in full the judgment

                                   7   entered against him” on these claims.3 (Dkt. No. 99 at 31-32.)

                                   8           The Court’s previous order concluded that Defendant had satisfied his burden of

                                   9   demonstrating the absence of a genuine dispute of material fact on the essential elements of his

                                  10   breach of contract counterclaim. (See Dkt. No. 142 at 23-24 (citing Anderson v. Liberty Lobby,

                                  11   Inc., 477 U.S. 242, 256 (1986); First Pac. Networks, Inc. v. Atl. Mut. Ins. Co., 891 F. Supp. 510,

                                  12   513 (N.D. Cal. 1995) (“‘Where the moving party has the burden of [proof at trial,] his showing
Northern District of California
 United States District Court




                                  13   must be sufficient for the court to hold that no reasonable trier of fact could find other than for the

                                  14   moving party.’”) (quoting Schwarzer, Summary Judgment Under the Federal Rules: Defining

                                  15   Genuine Issues of Material Fact, 99 F.R.D. 465, 487-88 (1984))).) The Court further disposed of

                                  16   all argument and issues raised in Defendant’s motion and Plaintiff’s opposition to same, (see Dkt.

                                  17   No. 142 at 22-38), except one issue related to Plaintiff’s affirmative defense based on the

                                  18   California Financing Law (“CFL”), because of evidence cited by Plaintiff at oral argument, (see

                                  19   id. at 29-32).

                                  20           Plaintiff’s CFL defense asserts that the promissory notes at issue are void because

                                  21   Defendant failed to register as a financial lender as required under the CFL, California Financial

                                  22   Code § 22000 et seq. Plaintiff contends that by failing to register, Defendant violated California

                                  23   Financial Code §§ 22750 and 22752(a), and thus Defendant is prohibited from collecting on the

                                  24   loans, or at least collecting any interest on the loans. Defendant counters that Plaintiff’s argument

                                  25   fails because the notes at issue are “commercial loans,” and Sections 22750 and 22752(a) of the

                                  26
                                  27   3
                                         The Court’s February 6, 2019 order addressed the parties’ cross motions for summary judgment
                                  28   on Defendant’s counterclaims in detail, (see Dkt. No. 142 at 22-40), and the Court incorporates
                                       that discussion here.
                                                                                        2
                                   1   CFL apply only to “consumer loans.”

                                   2           The Court’s previous order concluded that the CFL applies only to consumer and not

                                   3   commercial loans. (See Dkt. No. 142 at 29-30). The Court further noted that Plaintiff’s defense

                                   4   could thus succeed only if a reasonable trier of fact could find that the loans qualify as consumer

                                   5   loans, that is, that they were intended for “primarily for personal, family, or household purposes,”

                                   6   (see id. at 30). The Court’s order addressed the written evidence of record and concluded that

                                   7   Plaintiff failed to identify any evidence from which a reasonable trier of fact could so find. (Id. at

                                   8   30-31.) At oral argument, however, Plaintiff cited deposition testimony from Defendant in which

                                   9   he testified:

                                  10                   [The equity] was tied to a single operating company[,] namely
                                                       Fairway Financial US and I grew increasingly uncomfortable that I’d
                                  11                   advanced a tremendous amount of money. That money was being
                                                       used in part to going [sic] to provide [Plaintiff’s] living expenses,
                                  12                   housing, food, health needs, and the balance to develop and evolve[ ]
Northern District of California
 United States District Court




                                                       his international patent portfolio and since these patents were
                                  13                   international, and since it was anticipated that there were operating
                                                       companies to be set up in jurisdictions around the world, I grew
                                  14                   increasingly concerned about having all my eggs in one basket.
                                  15   (Id. at 31-32 (citing Dkt. No. 115-5 at 91 (211:16-212:2) (emphasis added).) With regard to this

                                  16   evidence, the Court’s order states:

                                  17                   Plaintiff did not cite to this testimony in any of his pleadings in
                                                       connection with the summary judgment motions; thus, the Court need
                                  18                   not consider it. See Fed. R. Civ. P. 56(c)(3). However, because
                                                       Plaintiff is unrepresented, and he seeks to have the testimony
                                  19                   considered in defense to Defendant’s counterclaims rather than on his
                                                       affirmative claims, the Court will consider the late-identified
                                  20                   deposition testimony. See id.; see also Carmen v. San Francisco
                                                       Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001) (noting that
                                  21                   the trial court has discretion on summary judgment to consider
                                                       materials in the record even if not cited to in the papers). Defendant,
                                  22                   however, must be given an opportunity to respond, especially since
                                                       Plaintiff did not claim that the loans qualify as consumer loans until
                                  23                   his reply brief. Accordingly, Defendant may file a supplemental brief,
                                                       not to exceed five pages, on whether, drawing all inferences in
                                  24                   Plaintiff’s favor, a reasonable trier of fact could find any of the loans
                                                       at issue on Defendant’s motion for summary judgment were made
                                  25                   primarily for personal, family, or household purposes. The Court will
                                                       take the issue under submission upon the filing of Defendant’s
                                  26                   supplemental brief. No further briefing or evidence is permitted.
                                  27

                                  28
                                                                                          3
                                   1   (Id. at 32.) On February 21, 2019, Defendant filed his supplemental brief.4 The gravamen of

                                   2   Defendant’s argument is that the deposition testimony indicates only that part of the loan proceeds

                                   3   were being used to compensate Plaintiff for his work on FairWay, and that fact does not turn the

                                   4   “loans into ‘consumer loans’” given the other evidence of record indicating a primarily

                                   5   commercial purpose. (Dkt. No. 147 at 6.) The Court agrees.

                                   6          Plaintiff’s complaint alleges that the loans were commercial in nature: “Defendant, as part

                                   7   of his agreed upon support for the partnership/joint venture, provided funding for the

                                   8   partnership/joint venture which funds were characterized as Promissory Notes.” (Dkt. No. 1-1 at

                                   9   ¶ 9 (emphasis added).) The complaint then lists 45 promissory notes, including the 33 at issue,

                                  10   identifying Defendant as the “Lender” and Plaintiff as the “Borrower.” (Id.) Plaintiff admitted

                                  11   that allegation in his answers to Defendant’s first amended counterclaims, (Dkt. No. 37 at ¶ 17),

                                  12   and second amended counterclaims, (Dkt. No. 112 at ¶ 17).
Northern District of California
 United States District Court




                                  13          The Ninth Circuit has recognized that “[a] statement in a complaint, answer or pretrial

                                  14   order is a judicial admission, as is a failure in an answer to deny an allegation.” Am. Title Ins. Co.

                                  15   v. Lacelaw Corp., 861 F.2d 224, 226 (9th Cir. 1988). A judicial admission has “the effect of

                                  16   withdrawing a fact from issue and dispensing wholly with the need for proof of the fact,” and is

                                  17   “conclusively binding on the party” who makes it. Id. (internal quotation marks and citation

                                  18   omitted). Thus, Plaintiff’s allegations in the complaint and statements in his answers that the

                                  19   loans were used to fund FairWay (the “partnership/joint venture”) constitute binding judicial

                                  20   admissions.

                                  21          Plaintiff’s allegations that the loans were used to fund FairWay are consistent with other

                                  22   documentary evidence of record. The terms of the first two promissory notes state that the

                                  23   primary, or even exclusive, purpose of the loans is to fund FairWay. (See Dkt. No. 99-2, Ex. 1 at

                                  24   12 (“Proceeds of Note (a) Use the proceeds of the Note for working capital, legal fees, and other

                                  25   [short-term] general corporate purposes.”); Ex. 2 at 28 (“Proceeds of Note (a) Use the proceeds of

                                  26
                                  27
                                       4
                                         Defendant’s brief includes exhibits not previously submitted as evidence. (See Dkt. Nos. 147-2--
                                       147-11.) Pursuant to the Court’s order, it will not consider the newly submitted exhibits, and will
                                  28   instead consider only the arguments contained in Defendant’s brief and citations therein to
                                       evidence previously submitted.
                                                                                         4
                                   1   the Note exclusively for patent-related expenses (e.g., legal fees and the related general costs)

                                   2   related to a contemplated international business.”). The parties subsequently used a “Secured

                                   3   Promissory Note” form for the loans at issue on Defendant’s motion (except the loan to FairWay

                                   4   International Kft) that does not specify what the proceeds of the loans could be used for. (See Dkt.

                                   5   No. 99-2, Exs. 3-24; 26-33.) However, based on the terms of the first two loans, which show that

                                   6   Defendant made the loans to further an exclusively commercial purpose—the development of

                                   7   FairWay—that omission does not give rise to a reasonable inference that the subsequent loans

                                   8   were intended primarily for consumer purposes. (See Dkt. No. 99-2, Exs. 3-24; 26-33.) The

                                   9   commercial purpose of the loans is further evinced by the “Rolling Project Budget[s]” for FairWay

                                  10   that Plaintiff sent to Defendant in connection with some “Loan Managers”5 itemizing how the loan

                                  11   proceeds were being utilized toward FairWay “Project Item[s]”6 and “Legal/Acct.” (See Dkt. Nos.

                                  12   99-3, Ex. 34 at 4, Ex. 35 at 23-24, Ex. 40 at 69, Ex. 41 at 73; 99-4, Ex. 43 at 4, Ex. 45 at 13, Ex.
Northern District of California
 United States District Court




                                  13   46 at 17, Ex. 47 at 22.)

                                  14          In sum, the documentary evidence of record and Plaintiff’s judicial admissions support

                                  15   Defendant’s declaration in support of his motion for summary judgment that he “made more than

                                  16   45 loans to [Plaintiff] to assist his efforts to build his patent portfolio and FairWay.” (See Dkt.

                                  17   No. 99-1 at ¶ 4 (emphasis added).) Plaintiff’s reference to a single acknowledgment by Defendant

                                  18   in his deposition testimony that the proceeds of the loans were “being used in part . . . to provide

                                  19   Plaintiff’s living expenses” is insufficient to raise a genuine dispute of material fact as to whether

                                  20   the loans were intended primarily for Plaintiff’s personal, family or household purposes.

                                  21                                                    ***

                                  22          To defeat Defendant’s motion, Plaintiff—who has the ultimate burden of proof on the CFL

                                  23   affirmative defense—must identify evidence sufficient to support a genuine dispute that the loans

                                  24

                                  25   5
                                         The Court’s February 6, 2019 order includes a detailed description of the Loan Managers. (See
                                  26   Dkt. No. 142 at 4-5.)
                                       6
                                         The parties do not dispute that Plaintiff used portions of the loan proceeds to compensate himself
                                  27   for his work on FairWay. Indeed, Plaintiff’s Rolling Project Budgets include a line item for
                                       “Caleb” under the budget’s “Project Item” heading. Plaintiff testified that “all the work that [he’s]
                                  28   been doing since [2003, 2004] has been related to the FairWay project.” (Dkt. No. 99-8, Ex. C at
                                       36 (13:18-21).)
                                                                                          5
                                   1   were not intended to be used primarily for other than personal, family or household purposes, that

                                   2   is, a finding that the loans were intended primarily for personal, family or household purposes.

                                   3   Plaintiff fails to do so.

                                   4           Accordingly, the Court grants Defendant’s motion for summary judgment on his

                                   5   counterclaim for breach of contract. Defendant has satisfied his burden of demonstrating the

                                   6   absence of a genuine issue of material fact as to the essential elements of his claim, and Plaintiff

                                   7   fails to carry his burden of demonstrating a genuine dispute of material fact as to his CFL defense.

                                   8                                             CONCLUSION

                                   9           The Court grants summary judgment in Defendant’s favor on his counterclaim for breach

                                  10   of contract. The Court will hold a case management conference on the remaining issues in the

                                  11   case on April 4, 2019 at 1:30 p.m. An updated joint case management conference statement is due

                                  12   March 28, 2019.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: February 26, 2019

                                  15

                                  16
                                                                                                     JACQUELINE SCOTT CORLEY
                                  17                                                                 United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
